BOSS, Circuit Judge.
The fact that this suit was brought under and by virtue of section 2326 of the Revised Statutes of the United States does not, I think, exempt the complainant from the necessity of showing that the value of the property in controversy is sufficient to bring it within the requirement of the general statute prescribing the jurisdiction of the circuit courts of the United States. Mining Co. v. Rutter, 31 C. C. A. 223, 87 Fed. 801; Chambers v. Harrington, 111 U. S. 350, 4 Sup. Ct. 428; Strasburger v. Beecher, 44 Fed. 213; Burke v. Concentrating Co., 46 Fed. 644. Whether necessary or not, I think it is also better, in order to save any question in regard to the matter, that the bill show affirmatively, and not by inference only, whether the ground in controversy between the parties is a lode or placer claim. An order will be entered sustaining the demurrer, with leave to the complainant to amend the bill within the usual time, if it shall be so advised.